DETAILED ACTION
This office action is in response to communication filed on March 22, 2021.

Response to Amendment
Amendments filed on March 22, 2021 have been entered.
Claims 1, 5, 11, 13-15 and 18 have been amended.
Claims 3-4 and 7 remain cancelled.
Claims 1-2, 5-6 and 8-19 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 03/22/2021, with respect to the objections to claims 5, 11, 14 and 18 have been fully considered. In view of the amendments, the objections have been withdrawn.

Applicant’s arguments, see Remarks (p. 9-12), filed on 03/22/2021, with respect to the rejection of claims 1-2, 5-6 and 8-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang, Tamaki, Kolar, Yuan, Zhang_Yu and Hess (see below).

Examiner’s Note
Claims 1-2, 5-6 and 8-19 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under Step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (i.e., (d) disabling unreliable sensor units of the at least one sensor cluster; and (e) replacing the unreliable sensor units of the at least one sensor cluster with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 13 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (i.e., disable unreliable sensor units of the at least one sensor cluster; replace the unreliable sensor units of the at least one sensor cluster with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2, 5-6, 8-12, 14 and 16-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (Rui Zhang, Ping Ji, Dinkar Mylaraswamy, Mani Srivastava, and Sadaf Zahedi, Cooperative Sensor Anomaly Detection Using Global Information, Tsinghua Science and Technology, June 2013, 18(3): 209-219), hereinafter ‘Zhang’, in view of Tamaki (US 20130132000 A1), hereinafter ‘Tamaki,’ and in further view of Kolar (US 20120253746 A1), hereinafter ‘Kolar’.
Regarding claim 1. (Currently Amended) 
Zhang discloses:
A method for providing reliable sensor data relating to a system (Abstract: method for detecting and repairing erroneous data occurring in a sensor network), the system including a plurality of system components (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: different sensors are used to monitor different areas in a lab, the sensors and the areas corresponding to components of the system being monitored (see also Abstract regarding sensor networks being used for monitoring purposes such as industrial and military monitoring, which implies monitoring a system having different components)), comprising:
(a) receiving sensor data from a plurality of sensor units (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1)), wherein each sensor unit of the plurality of sensor units monitors at least one system component of the plurality of system components of the system (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: each sensor monitors a particular area in the lab) and is grouped into at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other);
(b) processing the received sensor data of the at least one sensor cluster using a statistical data analysis model to generate the reliable sensor data, including evaluating the received sensor data of the at least one sensor cluster by the statistical data analysis model to determine correlations between the received sensor data of the at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1)); 
(c) detecting, based on the determined correlations, whether any sensor unit of the at least one sensor cluster is unreliable (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).

Zhang does not explicitly disclose:
wherein the reliable sensor data are within a predefined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as being within a predefined range and do not differing by more than a predetermined amount from preceding or subsequent values, in order to easily determine anomalies occurring in the measurements due to unreliable sensors.

Zhang does not disclose:
(a) each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system;
(b) processing the received sensor data of the at least one sensor cluster using the system ontology to generate the reliable sensor data;
(d) disabling unreliable sensor units of the at least one sensor cluster; and 
(e) replacing the unreliable sensor units of the at least one sensor cluster with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom. 

Regarding (a) each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system; and (b) processing the received sensor data of the at least one sensor cluster using the system ontology to generate the reliable sensor data, Tamaki teaches:
sensor data of each sensor unit (Fig. 6, item 81) of the plurality of sensor units is grouped into at least one sensor cluster (Fig. 6, item “Group G1”) based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system (Fig. 6, item 82, [0082]-[0088]: sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus); and
processing the received sensor data of the at least one sensor cluster using the system ontology to determine the reliable sensor data ([0107]-[0112]: sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to (a) group each sensor unit of the plurality of sensor units into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system; and to (b) process the received sensor data of the at least one sensor cluster using the system ontology to generate the reliable sensor data, in 

Regarding (d) disabling unreliable sensor units of the at least one sensor cluster; and 
(e) replacing the unreliable sensor units of the at least one sensor cluster with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, Kolar teaches:
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken), and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, computer system 20 can shut down the other device in the pair to conserve energy, operating life of the device, and/or the like. Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor) to conserve energy; additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and in further view of Kolar to (d) disable unreliable sensor units of the at least one sensor cluster; and (e) replace the unreliable sensor units of the at least one sensor cluster with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, in order to provide an appropriate response (e.g., disable unreliable sensor for energy savings purposes) to the identification of erroneous sensors while providing continuous operation of the overall system (e.g., replacing the unreliable sensor unit with an operational sensor unit that measures the same parameter or measurement variable as the unreliable sensor unit). 

Regarding claim 2. (Previously Presented) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
the at least one sensor cluster is further based on a sensor ontology of the plurality of sensor units (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other (sensor ontology)).  

Regarding claim 5. (Currently Amended) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 1 as described above.
Zhang does not explicitly disclose:
at least partially filtering out the received sensor data from the unreliable sensors.  

Kolar further teaches:
	“When computer system 20 determines that sensor data 38 is suspect or invalid, computer system 20 can initiate one or more actions in response to the determination. For example, computer system 20 can: prevent the sensor data 38 from being logged, transmitted, and/or the like” ([0049]: when sensor data is invalid, computer system prevents the sensor data from being logged or transmitted (analogous to filter out the invalid sensor data)).


Regarding claim 6. (Previously Presented) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
at least one sensor unit of the plurality of sensor units provides stationary and/or non-stationary time series data (p. 211, section “3.1 – Step I – Dirty data detection”, par. 1: sensor data is stationary (see also p. 218, section – Conclusions and Future Work, par. 1)).  

Regarding claim 9. (Previously Presented) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
at least one sensor unit of the plurality of sensor units forms at least a second system component of the system and/or is an external sensor unit which monitors system components of the system external to the system (p. 209, section “1 – Introduction, par. 1”: a sensor network comprises a collection of sensor nodes (components of the system)).  

Regarding claim 10. (Previously Presented) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
the received sensor data additionally is processed using a diagnosis ontology to generate the reliable sensor data (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: sensors that are located close to each other form a cluster of sensors, which are evaluated for detecting outliers and correct this erroneous data (see p. 218, section 6 – Conclusions and Future Work, par. 1); examiner interprets determination of cluster of sensors to be done using diagnosis ontology).

Regarding claim 11. (Currently Amended) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 10 as described above.
Zhang further discloses:
at least one of the system ontology of the system and a sensor ontology of the system and the diagnosis ontology are linked to form an integrated ontology (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1; p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by a cluster of sensors, with the cluster of sensors corresponding to sensors that are located close to each other (analogous to system ontology), and the sensors measuring similar characteristics (i.e., humidity, temperature, light and voltage periodically, sensor ontology); examiner interprets that by implementing information regarding the sensor location and type of measurements for correlation purposes, a diagnosis ontology is applied).

Regarding claim 12. (Previously Presented) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
the statistical data analysis model is formed by a univariate or multivariate data analysis model (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied for determining correlations between sensor data).  

Regarding claim 13. (Currently Amended) 
Zhang discloses:
A system (Fig. 1 – Intel Berkeley Lab sensor network) comprising: 
a multiplicity of system components (Fig. 1, labeled items, e.g., office, kitchen, server, etc.); 
a plurality of sensor units (Fig. 1, numbered items) configured to monitor the multiplicity of system components (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: each sensor monitors a particular area in the lab), and provide sensor data (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section 3.3 – Performance evaluation for multivariate Gaussian model, par. 1)), wherein each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other); and 
a data processing unit (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: examiner interprets collection and analysis to be performed by a computer system);
wherein the data processing unit is configured to process received sensor data of the at least one sensor cluster using a statistical data analysis model to generate reliable sensor data (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1)); 
wherein the data processing unit is configured to detect whether any sensor unit of the at least one sensor cluster is unreliable (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).

Zhang does not explicitly disclose:
wherein the reliable sensor data are within a defined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as being within a predefined range and do not differing by more than a predetermined amount from preceding or subsequent values, in order to easily determine anomalies occurring in the measurements due to unreliable sensors.

Zhang does not disclose:
wherein each sensor unit of the plurality of sensor units is grouped into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system;
wherein the data processing unit is configured to process received sensor data of the at least one sensor cluster using the system ontology to generate the reliable sensor data;
wherein the system is configured to: 
disable unreliable sensor units of the at least one sensor cluster; 
replace the unreliable sensor units of the at least one sensor cluster with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom.  


sensor data of each sensor unit (Fig. 6, item 81) of the plurality of sensor units is grouped into at least one sensor cluster (Fig. 6, item “Group G1”) based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system (Fig. 6, item 82, [0082]-[0088]: sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus); and
process received sensor data of the at least one sensor cluster using the system ontology to determine the reliable sensor data ([0107]-[0112]: sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to group each sensor unit of the plurality of sensor units into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system; and to configure the data processing unit to process the received sensor data of the at least one sensor cluster using the system 

Regarding the system is configured to: disable unreliable sensor units of the at least one sensor cluster; replace the unreliable sensor units of the at least one sensor cluster with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, Kolar teaches:
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken), and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, computer system 20 can shut down the other device in the pair to conserve energy, operating life of the device, and/or the like. Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor); additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device, acquiring data from other sensing devices to determine the corresponding data value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and in further view of Kolar to configure the system to: disable unreliable sensor units of the at least one sensor cluster, and replace the unreliable sensor units of the at least one sensor cluster with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, in order to provide an appropriate response (e.g., disable unreliable sensor for energy savings purposes) to the identification of erroneous sensors while providing continuous operation of the overall system (e.g., replacing the unreliable sensor unit with an operational sensor unit that measures the same parameter or measurement variable as the unreliable sensor unit).

Regarding claim 15. (Currently Amended) 
Zhang discloses:
A data processing unit configured to receive sensor data from a plurality of sensor units (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1); examiner interprets collection and analysis to be performed by a computer system), the plurality of sensor units configured to monitor a plurality of system components of a system (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: each sensor monitors a particular area in the lab), each sensor unit of the plurality of sensor units grouped into at least one sensor cluster (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other), 
wherein the data processing unit is further configured to preprocess the received sensor data of the at least one sensor cluster using a statistical data analysis model to generate reliable sensor data (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1)), 
wherein the data processing unit is further configured to evaluate, using the statistical data analysis model, the received sensor data and determine correlations between the received sensor data (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section 6 – Conclusions and Future Work, par. 1)), 
wherein the data processing unit is further configured to detect unreliable sensor units of the at least one sensor cluster (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).
 
Zhang does not explicitly disclose:
wherein the reliable sensor data are within a predefined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may observe similar value changes for an event over time” (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as being within a predefined range and do not differing by more than a predetermined amount from preceding or subsequent values, in order to easily determine anomalies occurring in the measurements due to unreliable sensors.

Zhang does not disclose:

wherein the data processing unit is further configured to preprocess the received sensor data of the at least one sensor cluster using the system ontology to generate the reliable sensor data;
wherein the data processing unit is further configured to generate at least one control signal based on the reliable sensor data, the control signal corresponding to at least one of the plurality of sensor units, 
wherein the data processing unit is further configured to disable the unreliable sensor units by the at least one control signal, and 
wherein the data processing unit is further configured to replace the unreliable sensor units with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom.

Regarding each sensor unit of the plurality of sensor units grouped into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system; and the data processing unit is further configured to process received sensor data of the at least one sensor cluster using the system ontology to generate the reliable sensor data, Tamaki teaches:
sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus); and
process received sensor data of the at least one sensor cluster using the system ontology to determine the reliable sensor data ([0107]-[0112]: sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to group each sensor unit of the plurality of sensor units into at least one sensor cluster based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system; and to configure the data processing unit to process the received sensor data of the at least one sensor cluster using the system ontology to generate the reliable sensor data, in order to provide a system capable of detecting sensor faults within a large group of sensors. 

Regarding the data processing unit is further configured to generate at least one control signal based on the reliable sensor data, the control signal corresponding to at least one of the plurality of sensor units, wherein the data processing unit is further configured to disable the unreliable sensor units by the at least one control signal, and wherein the data 
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken),
“In process 308, computer system 20 (e.g., control component 36A) can initiate and/or perform one or more different actions based on the evaluation result for the sensor data 38. When the evaluation indicates that the sensor data 38 is likely valid, in process 310, computer system 20 can provide the sensor data for further processing. For example, computer system 20 (e.g., application component 36D) can perform application-specific processing of the sensor data 38, which can include storing the sensor data 38, in a raw and/or processed form, for future processing and/or transmission, initiating one or more actions in response to the sensor data 38, and/or the like”([0043]: when sensor data is reliable, computer system can provide the sensor data for further processing (e.g., storing or transmitting the valid sensor data), which implies the use of control signals) and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, computer system 20 can shut down the other device in the pair to conserve energy, operating life of the device, and/or the like. Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor); additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and in further view of Kolar to configure the system to: generate at least one control signal based on the reliable sensor data, the control signal corresponding to at least one of the plurality of sensor units, disable the unreliable sensor units by the at least one control signal, 

Regarding claim 16. (Previously Presented) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 1 as described above.
Zhang does not disclose:
adapting the system ontology based on a change in composition of the system such that the received sensor data includes sensor data relating to a changed portion of the composition of the system.  

Kolar further teaches:
	“Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a when a sensing device is inoperable, the action taken may include switching to an operational sensing device of the same type, acquiring data from other sensing devices to determine the corresponding data value; examiner interprets these actions to imply changes in the composition of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Kolar to adapt the system ontology based on changes of the composition of the system (e.g., switching to operational sensing devices to continue collecting data) such that the received sensor data includes sensor data relating to a changed portion of the composition of the system, in order to provide accurate and continuous operation of the overall system.

Regarding claim 17. (Previously Presented) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 13 as described above.
Zhang does not disclose:
a second data processing unit that is in closer proximity to the system components than the data processing unit; 
wherein the second data processing unit is configured to process sensor data that is determined to be time-critical and wherein the data processing unit is configured to process sensor data that is determined to not be time-critical.  


“At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset. In this manner, evaluation of the sensor data can be performed locally to the sensing devices, which can enable, among other things, a reduction (or elimination) in the transmission of suspect sensor data, power consumption by malfunctioning sensing devices, a complexity of processing required in systems remote from the asset, and/or the like” ([0016]: local processing of sensor data for validation purposes (analogous to time-critical processing) enables reduction of transmission cost, reduction of power consumption and reduction of processing by a larger/remote system (analogous to no time-critical processing) (see also [0050]-[0051])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Kolar to incorporate a second data processing unit that is in closer proximity to the system components than the data processing unit; wherein the second data processing unit is configured to process sensor data that is determined to be time-critical and wherein the data processing unit is configured to process sensor data that is determined to not be 

Regarding claim 18. (Currently Amended) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 13 as described above.
Zhang further discloses:
the at least one sensor cluster is further based on a sensor ontology and a diagnosis ontology, and wherein the data processing unit is further configured to preprocess the received sensor data using the sensor ontology and the diagnosis ontology to generate the reliable sensor data (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1; p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by a cluster of sensors, with the cluster of sensors corresponding to sensors that are located close to each other, the sensors measuring similar characteristics (i.e., humidity, temperature, light and voltage periodically, sensor ontology); examiner interprets that by implementing information regarding the sensor location and type of measurements for correlation purposes, a diagnosis ontology is applied).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tamaki and Kolar, and in further view of Yuan (US 20060074595 A1, IDS record), hereinafter ‘Yuan’.
Regarding claim 8. (Previously Presented) 

Zhang does not disclose:
the sensor ontology classifies each sensor unit of the plurality of sensor units into different sensor classes.  

Yuan teaches:
“FIG. 1 shows an illustrative plot of sensor vector estimates and observed values collected by a monitoring system, and how those estimates/values can be compared to the normal operating range of, for example, the temperature of a component in a turbine engine used to generate power. Specifically, referring to FIG. 1, two sensors, herein designated as sensor 1 and sensor 2 are part of a monitoring system. Sensor 1 is, for example, a faulty sensor and sensor 2 is, for example, a sensor that is not faulty. These sensors are, for example, sensors positioned to monitor an operational characteristic of the aforementioned turbine engine, such as, illustratively, the blade path temperature of the blades in a turbine engine” ([0016]: sensor units measure characteristics (i.e., temperature) of system components (i.e., blades); examiner interprets these sensors may be referred as temperature sensors or blade sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Kolar, and in further view of Yuan to use the sensor ontology for classifying each sensor unit of the plurality of sensor units into different sensor classes (e.g., depending on the measured . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tamaki and Kolar, and in further view of Zhang et al., (Y. Zhang, C.M. Bingham and M. Gallimore, Applied Sensor Fault Detection, Identification and Data Reconstruction, Advances in Military Technology, December 2013, 8(2): 1-14), hereinafter ‘Zhang_Yu’.
Regarding claim 14. (Currently Amended) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 13 as described above.
Zhang does not explicitly disclose:
the system is a turbine having a multiplicity of machine components.  

Zhang_Yu further teaches:
the system is a turbine, having a multiplicity of machine components (Fig. 1: a turbine system includes multiple components such as gas turbine, power turbine, sensors, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Kolar, and in further view of Zhang_Yu, to incorporate the system as a turbine having a multiplicity of machine components, in order to provide monitoring and diagnostic features of a common system for determining appropriate remedial actions.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tamaki and Kolar, and in further view of Hess (US 20120265471 A1), hereinafter ‘Hess’.
Regarding claim 19. (Previously Presented) 
Zhang in view of Tamaki and Kolar discloses all the features of claim 13 as described above.
Zhang does not explicitly disclose:
the data processing unit is configured to 
process the received sensor data of the at least one sensor cluster and the at least one replacement sensor unit after replacing the unreliable sensor units; and 
determine whether an unreliability of the unreliable sensor units is caused by abnormal behavior of a system component of the multiplicity of system components or by an unreliable sensor unit.

Regarding the data processing unit is configured to process the received sensor data of the at least one sensor cluster and the at least one replacement sensor unit after replacing the unreliable sensor units, Kolar further teaches:
	“Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: when a sensing device is inoperable, the action taken may include switching to an operational sensing device of the same type, acquiring data from other sensing devices to determine the corresponding data value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Kolar to configure the data processing unit to process the received sensor data of the at least one sensor cluster and the at least one replacement sensor unit after replacing the unreliable sensor units, in order to provide accurate and continuous operation of the overall system.

Regarding the data processing unit is configured to determine whether an unreliability of the unreliable sensor units is caused by abnormal behavior of a system component of the multiplicity of system components or by an unreliable sensor unit, Hess teaches:
	“A modified embodiment of the present invention comprises switching a sensor showing incorrect behavior into a polling mode and polling each faulty sensor with a high polling frequency. A faulty sensor refers to a sensor which is no longer capable of creating interrupts to the central control unit, e.g. due to failures of the sensor itself or of a transmission path from the sensor to the central control unit … The generation of interrupts by the faulty sensor is deactivated to reduce occupation of the control unit. The control unit can also perform an additional verification of the behavior of the sensor” ([0016]: faulty sensors can include sensors that fail due to errors of the sensor itself, or due to other system components (i.e., transmission path), with the faulty sensor being deactivated, and additional verification of the behavior of the sensor being performed by the control unit).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/LINA M CORDERO/Primary Examiner, Art Unit 2857